Title: To Thomas Jefferson from William Short, 22 July 1790
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris July the 22d. 1790.

Since my last the federal deputies from the provinces have been leaving Paris daily to return to their respective homes. The most perfect harmony continued to the last, which was contrary to the fears or hopes of every party.
The assembly are at present employed in discussing their judiciary system, and the organisation of their army. There is little hope however that they will adopt the best plan. Their attention is so often diverted from constitutional objects by those which are incidental. The different parties are so opposed and so violent, that  there is nothing like cool and continued discussion.—Their decrees for some time past have shewn this spirit, and it becomes so evident that the assembly is too numerous and too heated to form moderate and wise deliberations, that all parties out of the house begin to express a wish for their separation. It had been hoped that they would have fixed before the departure of the federal deputies the term at which the next legislature should be convoked. This having not been done it is feared now they will prolong their session until public clamour shall announce to them the necessity of finishing it. This could not fail to produce a bad effect and therefore all the friends of the revolution wish them to confine themselves strictly to the formation of the constitution and finish it in time to anticipate such an event.
The negotiations in the North hold out the prospect of a peace in that quarter. Those between England and Spain are carried on in a manner which presents little official information to public view. It is certain that this court takes a very inactive part in the negotiation, and that circumstance leads to a variety of conjectures concerning the result. One of them is that Spain displeased with the principles which prevail at present in France, and taking it for granted that a compliance with the family compact cannot be counted on, will go into the English balance by a political alliance, in order to avert the present storm which would seem to threaten her American possessions: and that she will make a commercial treaty with England which shall extend to her European dominions only, and by that means have her exclusive commerce on the coast of America guaranteed by the power from whose interference she had the most to fear. By this arrangement England will have divided the house of Bourbon, and will have obtained what she has long desired, a commercial treaty with Spain. This will leave her also more perfectly at liberty to support the King of Sweden by sending a fleet into the Baltic if it becomes necessary.
These I give you as conjectures. They lead to others which regard us and which I have heard mentioned here in conversation. They are that England and Spain being allied, and France considered as a non entity at present, they may be disposed to join in finishing their unsettled business with the U.S.—the navigation of the Mississipi, the British forts and debts, and under these pretexts carry their pretensions as much further as circumstances and their force may enable them.—I mention these as mere conjectures for which I know no foundation except the present peculiar situation of Europe,  and the well known malevolent disposition of the King of England and the present exultation of the nation which will necessarily be encreased if they succeed with Spain. Still I cannot help communicating them to you as I have heard them.
I am sorry not to have a more sure and speedy conveyance for this letter. It will be sent to Havre to wait there for the sailing of some vessel. I inclose you the Leyden gazettes, and the memorial on the Algerine business mentioned in a former letter.—Your furniture is not yet all ready. I have hurried the Packers and Petit as much as possible. They have lost no time that could have been avoided, and will certainly be in a condition to despatch every thing for Havre in a very few days. I am with sentiments of the most perfect attachment, Dear Sir, Your most obedient Servant,

W. Short

